JACKSON, District Judge
(charging jury). I congratulate yon on the fact that you have reached, or are about to reach, the termination of this protracted trial. Of course, this is an important case to both the plaintiff and defendant. It is an action brought by the plaintiff to recover damages for the loss and destruction of his residence and personal property that was contained in said residence when it was destroyed by fire. It is alleged by the plaintiff that Ms residence and personal property was destroyed by fire on the 7th day of February, 1894, caused by the negligence of the agents of the defendant. I wish to say now that I do not intend in anything that I say to you to indicate what this evidence proves. Yon are to determine for yourselves what it proves, and, if I say anything that would seem to indicate what I think in this matter, you must pay no attention to it. I will give yon the law, as is my right to do, and you are to apply it to the facts.
The evidence shows some undisputed facts. The first undisputed fact is that the house of the plaintiff was burned on the 7th day of February, 1894. The second is that the servants of the defendant were there on that; morning, somewhere between 10 and 11:30 o’clock, making some changes in the telephone wires. The third undisputed fact is that the house shortly afterwards, within an hour, was on fire. The evidence then shows, if it shows anything, by some eight or ten witnesses, that the fire was at a certain point in the house. There is no evidence in the case, that I am aware of, that tends to show that this fire commenced at any other place than under the library floor in that house. If there is other evidence in conflict with this, of course you must consider it, and determine the case upon the weight of all the evidence. If there *458has been any evidence given showing that the fire did not commence in the room under the library or in the library, or in or about the floor or place where it is claimed to have commenced, you must consider it, and give it such weight as you think it should have. Evidence has been tendered and offered by the plaintiff to show you the exact place where it did commence, but that is for you to consider and determine. Now, you are to determine this case from the evidence that has been delivered in your presence here. You are not only to consider the evidence of the plaintiff that has been delivered, but of the defendant also; and, in considering the evidence, it is your duty to reach some conclusion. That conclusion must be reached with reference to the weight of the evidence. That is the rule in civil cases, and it must be consonant with the preponderance of the evidence. If the plaintiff shows by a preponderance of the evidence that his house was burned by the carelessness and negligence of the defendant, then he is entitled to a verdict if the preponderance of the evidence convinces you of that fact. If, on the contrary, from the preponderance of the evidence, you reach the conclusion that the house was not burned by the negligence and carelessness of the agents of the defendant, you must find for the defendant. Or, in other words, in this case the facts and circumstances introduced by the plaintiff are to be considered as showing what he claims in this suit, — that his house was burned by reason of the carelessness and negligence of the defendant. On the other side, there is a chain of circumstances, as well as facts, offered by the defendant, to show that this house was not burned by the negligence and carelessness of the defendant, but by some other cause. If the circumstantial evidence before you shows that the house of the plaintiff was destroyed or burned down, and that the destruction or burning of the house was by reason of defendant’s agents or employés working at and repairing its telephone attached to and connected with the house of the plaintiff as claimed, you should find for the plaintiff. But, if you reach the conclusion that the burning of the house was not the result of the negligence of defendant’s agents or employés, you should find for the defendant. In civil cases the rule is that the jury should find for the party on whose side the weight of the evidence preponderates.
The defendant has asked eight instructions. The first one is intended to cover the right of the defendant to enter upon the premises of the plaintiff to make changes and repairs in.the telephone. As the contract or lease gives the right, unquestionably it is the law, and therefore I give this instruction.
The second one, which is also given, instructs the jury that the presumptions aré in favor of the work having been properly done at the plaintiff’s house, and the burden of proof is upon plaintiff to show that the work was not properly done. Of course, the evidence is before the jury, and the'jury will determine from the evidence as to how this work was done, whether it was carelessly or negligently done; and, if so, you will, of course, find for the plaintiff, if the fire was the result of the negligence of the defendant’s agents, as claimed by the plaintiff.-
*459The third instruction offered by the defendant the court refuses to give. It is purely speculative.
The fourth instruction I have given you. You must be convinced of the fact that the defendant,.by its agents, was guilty of negligence in soldering in this house.
The fifth instruction offered by defendant the court refuses to give.
The sixth instruction is given.
Instructions 7 and 8 the court will give with slight alterations, but they are not drafted as I should like them. The seventh instruction read: Changed to “must find from the evidence,”- etc. Eighth instruction read: Changed to “unless you find from the evidence,” etc.
I am asked to instruct you as to the weight and effect of circumstantial evidence. This character of evidence may be as convincing, and sometimes more so, than positive or direct evidence. As in this case, it is a change of circumstances cóming from different sources, which are less likely to be false, and from which falsehood can be more easily detected. It is the reasoning from known and established facts to establish such as are claimed to exist, and is “'cápable of producing the highest degree of moral certainty in its application.” Therefore, if the circumstantial facts detailed and proven before you lead your minds to the conclusion that the house of the plaintiff was destroyed and burned dowrn, and that the firing and burning of the house was the result of the negligence of defendant’s agent and employes, in soldering its wire while working at or repairing its telephone attached to and connected with the house of the plaintiff, you should find for the plaintiff. But, if you reach the conclusion from all the evidence that the burning of the house was not the result of the negligence of defendant’s agents or employes, you should find for the defendant. In civil cases the rule is that the jury should find in favor of the party on whose side the weight of evidence preponderates, consistent with the probability of truth. There are two theories offered here, — one by the plaintiff, and one by the defendant. If you find for the plaintiff, you must reach a conclusion in your mind, from a preponderance of the evidence, that the burning of this house resulted from the negligence and carelessness of the defendant, his agents or employés, in their altering and repairing the telephone wires in this house, as claimed by the plaintiff; otherwise you should find for the defendant.
The defendant excepted to the refusal to give instructions 3 and 5, and modifying instructions 7 and 8, and to certain parts of the oral charge to the jury. After argument, the jury rendered a verdict for plaintiff for 89,000. the damages claimed in the declaration. The defendant moved to set aside the verdict, as against the law and the evidence, which motion the court overruled, and entered judgment on the verdict.
NOTE. The judgment in tills case'was on writ of error affirmed, in Richmond. in the United States circuit court of appeals, February 5, 1895. 66 Fed. 460.